Citation Nr: 1001035	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  09-09 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1965 to September 
1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO). 

The Veteran presented testimony at a Video Conference hearing 
chaired by the undersigned Veterans Law Judge in October 
2009.  A transcript of the hearing is associated with the 
claims folder.


FINDING OF FACT

The evidence does not show that the veteran is unemployable 
due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 
4.25 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A TDIU is governed by 38 C.F.R. § 4.16, providing that such a 
rating may be assigned where the schedular rating is less 
than total, and when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  If there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16.  

It is further provided that the existence or degree of 
nonservice-connected or previous unemployability status will 
be disregarded where the percentages referred to in this 
paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating 
agency, such service-connected disabilities render the 
Veteran unemployable.  Marginal employment - defined as when 
a Veteran's earned annual income does not exceed the poverty 
threshold for one person - shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16.

The Veteran contends that, mainly as a result of his service-
connected PTSD and hearing loss, he is unable to find a job.  
As the probative medical evidence of record in the claim 
conflicts with the Veteran's assessment, a TDIU is not 
warranted.

First, the Board recognizes that the Veteran meets the 
schedular criteria for a TDIU.  The Veteran is currently 
service connected for five disabilities: PTSD, rated as 70 
percent disabling; bilateral hearing loss, rated as 20 
percent disabling; degenerative joint disease of the right 
knee (right knee disability), rated as 10 percent disabling; 
tinnitus, rated as 10 percent disabling; and type II diabetes 
mellitus, rated as 10 percent disabling.  The Veteran's 
combined rating is 80 percent.  As the Veteran has more than 
two disabilities, one rated higher than 40 percent, and a 
combined rating of 80 percent, he thus meets the schedular 
criteria for a TDIU.  

The Board also acknowledges that the Veteran is currently 
unemployed and has not worked since 2004.  The Veteran 
described his employment history in his October 2009 Video 
Conference hearing.  The Veteran stated that he was employed 
at Swift Denim for more than a decade, attaining the rank of 
supervisor.  He was laid off in 2004, shortly before the 
factory closed.  He has not worked since being laid off.

In conjunction with his claim for a TDIU, the Veteran 
underwent examinations specific to each of his service 
connected disabilities.  The purpose of these examinations 
was to determine whether his disabilities prevented him from 
securing or following a substantially gainful occupation.  

The Veteran's first examination in October 2008 centered on 
the effects that his PTSD has on his life and employment 
outlook.  The examiner reviewed the Veteran's medical history 
and spoke with the Veteran regarding his current 
symptomatology.  The Veteran told the examiner that he took 
early retirement from his job in 2004, shortly before his 
plant moved overseas.  The examiner found that while the 
Veteran's PTSD resulted in occasional decreases in work 
efficiency, his PTSD did not result in total occupation and 
social impairment.  Further, the examiner found that the 
Veteran's PTSD would not result in reduced reliability and 
productivity in the workplace.   

The Veteran underwent a VA audio examination in January 2009.  
The examiner acknowledged that the Veteran's bilateral 
hearing loss and tinnitus may cause problems in certain 
vocations, as the Veteran could have trouble communicating 
verbally in noisy environments and in environments requiring 
attention to high frequency sounds.  Despite these 
limitations, the examiner concluded that the Veteran's 
bilateral hearing loss would not be a barrier to a wide range 
of employment.  With regard to his tinnitus, the examiner 
stated that this disability would not be a barrier to any 
form of employment.  These results mirror those of a December 
2006 audio examination which found that the Veteran's 
bilateral hearing loss and tinnitus would not bar his 
employment.  

The Veteran underwent a final VA examination in February 2009 
to determine the effect that his right knee disability and 
diabetes would have on his employment prospects.  With 
respect to his knee disability, the examiner found that the 
Veteran would suffer mild to moderate impairment, limiting 
his ability to perform manual work but not sedentary work.  
The examiner further found that the Veteran is not on 
medication for his diabetes, and he experiences no 
complications from the disease.  Accordingly, the examiner 
concluded that this disability would not impair the Veteran's 
ability to find or maintain employment.  

The testimony and evidence submitted by the Veteran do not 
rebut the findings of the VA examiners.  The Veteran himself 
paints a mixed picture of how his disabilities affected his 
employment.  In his October 2009 hearing, the Veteran 
recalled reacting violently to his plant superintendent when 
the superintendent placed his hand on the Veteran's back.  
The Veteran did not, however, describe any other violent 
incidents.  Indeed, the Veteran stated that when he left the 
plant, he was supervising anywhere from 15 to 26 employees, 
but he had no problems with them or others.  The Veteran did 
not state that his other service-connected disabilities 
interfered with his ability to perform his job.  

The Veteran stated that, though he has sought other 
employment since leaving Swift, he has not been successful in 
finding a job.  He contends that his service-connected PTSD 
dissuades employers from hiring him.  

While the Veteran is certainly competent to testify about the 
effects that his service-connected disabilities have on his 
employment, the Board does not find the Veteran to be 
credible.  The Veteran has been inconsistent in describing 
the circumstances of the end of his employment.  First, in 
his September 2006 claim, the Veteran stated that he worked 
until 2005 when he was laid off prior to his plant closing.  
The Veteran stated that others with less seniority were 
retained.  A September 2006 reply from the Veteran's former 
employer stated that the Veteran worked until October 2005 
when the plant closed.  The reply noted that no concessions 
were made to the Veteran because of age or disability.  In a 
November 2006 VA PTSD examination, the Veteran stated that he 
was fired in July 2005 after punching another employee.  
Conversely, the Veteran informed a VA examiner in October 
2008 that he accepted early retirement from Swift.  In his 
October 2009 hearing, the Veteran testified that he was laid 
off and younger, non-Veteran employees were retained.  Given 
these changing narratives, the Board does not find the 
Veteran's testimony to be credible.  

The Veteran also submitted two letters from Dr. Tom Lawry, a 
private psychologist who treated the Veteran for his PTSD.  
The first, written in August 2006, is three pages long, 
discussing the Veteran's stressors and specific symptoms of 
PTSD.  Dr. Lawry assigned the Veteran a Global Assessment of 
Functioning (GAF) score of 47.  This letter did not state 
that the Veteran's PTSD would impair him in securing or 
following substantially gainful employment.  

Dr. Lawry wrote his second letter in October 2009.  Dr. Lawry 
stated that the Veteran's condition had deteriorated, though 
he assigned a GAF score of 45, only two points lower than his 
last letter written three years previously.  Dr. Lawry also 
wrote that the Veteran had not sought treatment from him for 
a period of time, though he did not mention how long.  Dr. 
Lawry concluded his letter by stating that the Veteran's high 
level of PTSD symptoms would preclude his being employed.  

When there is an apparent difference of medical opinion, it 
is the Board's responsibility to weigh the credibility of the 
evidence of record.  Hayes v. Brown, 5 Vet. App. 60, 69 
(1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1992)).  In assessing medical evidence, whether a physician 
provides a basis for his medical opinion goes to the weight 
or credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-89 (2000).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. 
App. 229, 232 (1993).  The Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).

The Board assigns little weight to Dr. Lawry's conclusion.  
Dr. Lawry did not provide any record of treatment given or 
assessment made beyond the two short letters that he 
submitted.  Dr. Lawry did not state that he formed his 
opinion after examining the Veteran; instead, the opinion is 
based solely on the Veteran's descriptions of his symptoms.  
Finally, Dr. Lawry did not provide a rationale supporting his 
conclusion that the Veteran's PTSD would preclude his 
employment.  

The Board finds the opinion of the VA examiner to be 
credible, as it contains greater indicia of reliability.  The 
examiner's opinion was based on a review of the Veteran's 
claims file, medical history, and a contemporaneous 
examination.  The examiner based her conclusion regarding the 
Veteran's employment prospects on this review.  Accordingly, 
this conclusion carries a greater weight in the Board's 
evaluation.  

As the greater weight of the evidence does not show that the 
Veteran's service-connected disabilities preclude his 
employment, the Board concludes that the criteria for a TDIU 
have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19, 4.25.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in November 2006 - prior to the 
initial RO decision in this matter - that addressed the 
notice elements.  The letter informed the Veteran of what 
evidence was required to substantiate his claim for a TDIU 
and of his and VA's respective duties for obtaining evidence.  

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO has obtained and associated with the claims file 
the Veteran's service treatment records and private medical 
treatment records submitted by the Veteran.  The Veteran was 
afforded VA compensation and pension examinations specific to 
his service-connected disabilities, with each examination 
evaluating whether the Veteran's disabilities prevent him 
from working.  The Board notes that the evidence already of 
record is adequate to allow resolution of the appeal.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


